Citation Nr: 0110431	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  97-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date, prior to June 7, 1995, 
for a grant of service connection for complex partial 
seizures, residuals of skull fracture, and pseudo-seizures.

2.  Entitlement to special monthly compensation (SMC) based 
on a need for the regular aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and son




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
January 1972.

The current appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The RO denied entitlement to an 
increased evaluation for post-traumatic stress disorder 
(PTSD) then rated as 30 percent disabling; service connection 
for a seizure disorder as secondary to skull fracture, and 
SMC based on need of the regular aid and attendance of 
another person.

In October 1996 the veteran and his spouse provided oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.

In December 1999 the RO, in pertinent part, granted 
entitlement to service connection for complex partial 
seizures, residuals of skull fracture, and pseudo-seizures 
with assignment of a 100 percent evaluation effective June 7, 
1995.  The RO also granted entitlement to a 100 percent 
evaluation for PTSD effective June 7, 1995.  The RO granted 
entitlement to SMC at the housebound rate, but affirmed the 
prior denial of entitlement to SMC based on the regular need 
of aid and attendance of another person.

The veteran, his wife and son provided oral testimony before 
the undersigned Member of the Board of Veterans' Appeals 
(Board) at the RO in February 2001, a transcript of which has 
been associated with the claims file.


The issue of entitlement to an effective date, prior to June 
7, 1995, for a grant of service connection for complex 
partial seizures, residuals of skull fracture, and pseudo-
seizures is addressed in the remand portion of this decision.


FINDING OF FACT

The veteran requires regular assistance in most aspects of 
daily living, principally with respect to protection from 
hazards incident to his daily environment on account of 
totally disabling service-connected PTSD and complex partial 
seizures, residuals of skull fracture, and pseudo-seizures.


CONCLUSION OF LAW

The criteria for SMC based upon the appellant's need for the 
regular aid and attendance of another person have been met.  
38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record shows that the veteran in June 1995 initially 
applied for SMC based on a need for aid and attendance.  The 
VA records received showed he was often evaluated for 
seizures throughout the early 1990's.  

On a VA examination in mid 1995 that found PTSD and seizure 
disorder, it was reported that he tried to do some chores, 
but that his wife did most of them and was afraid to leave 
him alone.  It was stated that he had deteriorated in the 
last three years because of the seizures.  



According to the June 1996 report from a consulting 
neurologist, the veteran had two or three generalized 
nocturnal seizures every seven to ten days.  He had what were 
described as small spells every three days that generalized 
once or twice a month.

A VA physician in May 1996 opined that the severity of the 
veteran's seizures required the aid and attendance of his 
spouse.  The physician said it was clearly documented in 
multiple parts of his chart that the seizures were 
exacerbated by the severity of PTSD, and if the PTSD were 
better treated, he would not require aid and attendance.  It 
was noted that his spouse expressed fear of leaving him home 
with a number of weapons, considering his aggressive 
behavior.

In a report of VA hospitalization in August 1996 it was noted 
that the veteran's seizures were felt to be more out of 
control than usual as the PTSD symptoms escalated.  An intake 
assessment showed his spouse had to quit work because of his 
seizures.  It was stated that he was at risk to himself and 
perhaps his family and that he required hospitalization for 
safety, evaluation of symptoms and medication.

The veteran and his spouse provided oral testimony before a 
Hearing Officer at a RO hearing in October 1996 (Transcript 
(T) 32-39).  This was in accord with testimony given in 
connection with a Social Security Administration 
determination in the late 1980's. 

A clinical psychologist's intake interview late in 1998 noted 
that the veteran's spouse did not work outside the home 
because the veteran required 24-hour care on account of the 
unpredictability, intensity, and dangerousness of his 
seizures.  The clinician stated that the seizures were 
dangerous, occasionally violent and sometimes life 
threatening to the veteran or those in his vicinity.  A 
neurologist reported in 1997 that his spouse was now deemed 
the primary care giver and could not work.



A VA medical report in 1999 noted that the veteran and his 
spouse had given a consistent history of two kinds of 
attacks, characterized as "electric" and non-electric" 
kind that he was having daily.  Another report noted his 
spouse had assumed considerable care-taking responsibilities.  

In October 1999 the veteran's wife reported that he had 
spells about 12 times a week when he drooled, was unable to 
communicate, and had had four major motor-type seizures in 
the past few months.  The examiner noted that a review of the 
record had disclosed the veteran had pseudo-seizures related 
to PTSD.  

In December 1999 another physician reviewed the claims file 
and interviewed the veteran.  He found the veteran appeared 
to have true epileptiform seizures and pseudo-seizures that 
had been controlled to varying degrees with anticonvulsants.  
The examiner said it did appear that the veteran was quite 
debilitated by the service-connected PTSD and seizures.  The 
examiner opined that he needed someone to be with him most of 
the day so that he did not injure himself or someone else.  

At the Board hearing, the appellant's spouse recalled the 
frequency of his seizures, and that coincident with this 
activity, he had difficulty dressing himself, bathing and 
with personal care and safety (T 3-4).  The veteran reported 
some dizziness from medication and balance problems, and his 
spouse said she supervised him (T 6-8).  His son elaborated 
upon the veteran's manifestations and a need for assistance 
with daily living activities (T 7-9, 13).  It was pointed out 
that other members of the family contributed to the veteran's 
care and welfare.


Criteria

Increased compensation is payable to a veteran by reason of 
need for aid and attendance or by reason of being permanently 
bedridden.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(b). 

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria set forth in 
paragraph (c) of this section will be applied in determining 
whether such need exists.  38 C.F.R. § 3.351(b).

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she: 

(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 

(2) is a patient in a nursing home because of mental or 
physical incapacity; or 

(3) establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  



It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


Analysis

Initially, the Board finds that the appellant's claim of 
entitlement to SMC based upon the need for regular aid and 
attendance is sufficiently substantiated in the record.  The 
Board is satisfied that all relevant facts have been properly 
developed and that no further duty to assist exists with 
respect to the claim.  The appellant has provided evidence 
and the reports of recent examinations include sufficient 
information directed to the benefit he seeks.  Recent 
examination has assessed the veteran's need for aid and 
attendance and there is other competent evidence of record.  
There is no need to delay the matter further to review any 
possible application of the VCAA since the Board finds the 
benefit should be granted on the current record.

In support of his claim, the appellant submitted letters from 
physicians who reported that he had difficulty with recurrent 
seizure attacks.  His spouse has elaborated on his need for 
ongoing assistance with self-care.  A VA physician in 1996 
opined that assistance with self care was needed on account 
of the interplay between the service-connected seizure 
disorder and PTSD.  Recent testimony from his son supported 
the veteran's spouse, who in turn has found support from a 
medical professional regarding the veteran's need for regular 
aid and attendance.

The December 1999 medical opinion supports a need for regular 
aid and attendance, in essence, to protect the veteran from 
hazards of his daily environment.  There is ample evidence of 
the frequency and character of his seizure activity that 
would seem to support the nonmedical testimony regarding a 
need for aid and attendance.  His spouse testified his 
problems have worsened and mentioned that he had problems 
taking a shower for fear of falling, problems getting to the 
bathroom on time, and other self care needs as well as 
eating. 

It is asserted that the appellant requires assistance in 
major aspects of daily living.  The veteran's presentation on 
VA examinations, and those performed by other examiners noted 
his various difficulties due appreciably to the service-
connected disabilities of PTSD and seizures.  Further, VA and 
private examiners several years apart noted a need for aid 
and attendance on account of the seizure activity.  

Overall, examiners have noted the veteran's significant 
limitations in functioning from a physical standpoint that is 
due to service-connected disabilities.  The conclusions of 
physicians regarding a need for aid and attendance appear to 
find support in information provided in recent examination 
reports and the testimony of family members.  

The relevant criteria that must be evaluated in assessing the 
appellant's need for regular aid and attendance are set forth 
in § 3.352(a).  The enumerated factors need not all be 
present, but at least one must exist to establish 
eligibility.  It appears from the several examinations that 
include references to a need for assistance that the veteran 
requires assistance in major aspects of self-care.  

In support of the appellant are the recent medical 
assessments that include relevant information on his 
inability to care for himself on a regular basis.  The Board 
observes that the veteran and his spouse have testified as to 
the need for provided care.  The Board finds that the 
evidence, viewed liberally, shows appreciable physical 
impairment of a degree from the service-connected seizures 
and PTSD that would reasonably require another person to 
assist him in daily self-care tasks.  Complete helplessness 
is not required to establish entitlement, nor does the need 
for assistance have to be constant; only a regular need is 
required.  VA and private examiners essentially agreed that 
the service connected seizure and PTSD disabling 
symptomatology require that the veteran be supervised in his 
daily environment and be afforded assistance.  

The Board cannot overlook that a 100 percent scheduler rating 
for PTSD contemplates persistent danger of hurting self and 
others, and intermittent inability to perform tasks of daily 
living among other factors.  Overall he been found to have 
significant service-connected physical and psychiatric 
impairment, and it appears well established to medical 
examiners that he is unable to protect himself from hazards 
incident to daily living on account of his disabilities.  
Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 9 
Vet. App. 222, 224-25 (1996); 38 C.F.R. §§ 3.352(a), 4.132; 
VAOPGCPREC 21-94. 


ORDER

Entitlement to SMC based on a need for regular aid and 
attendance of another person is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the veteran disagreed with the December 
1999 RO decision to deny an effective date earlier than June 
1995 for a grant of service connection for a seizure 
disorder.  In his VA Form 9 of December 2000, he claimed the 
RO committed clear and unmistakable error (CUE) in failing to 
grant service connection from April 12, 1988, and his spouse 
mentioned briefly the manifestations since 1988 at the recent 
Board hearing (T 14).  The RO did not address CUE in the June 
2000 statement of the case.  In fact the RO stated therein 
that the claim was first adjudicated in 1991, which is 
incorrect.

The intertwined issue must be adjudicated since the effective 
date determination could change if it were determined that 
there was CUE as alleged.  Harris v. Derwinski, 1 Vet. App. 
180 (1991), requires the adjudication of inextricably 
intertwined issues such as the issue presented here.  



The Board must not ignore that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  Inasmuch as the issue of CUE is 
"inextricably intertwined" with the issue 
of entitlement to an earlier effective 
date for a grant of service connection 
for a seizure disorder, the RO should 
take appropriate adjudicative action, and 
provide the appellant and representative, 
notice of the determination and the right 
to appeal.  

If a timely notice of disagreement is 
filed, the appellant and representative, 
should be furnished with a statement of 
the case and given time to respond 
thereto.

3.  The appellant should also be 
requested to specify the alleged errors 
in the September 1988 RO determination or 
other pertinent RO determinations that 
are believed to have constituted CUE in 
not allowing for an effective date for 
service connection for seizures earlier 
that June 7, 1995.  

The appellant is advised of the need to 
provide persuasive reasons why the result 
would have been manifestly different but 
for the alleged error.  The appellant 
should be provided a statement of the 
essential elements for a valid CUE claim 
as discussed in Fugo v. Brown, 6 Vet. App 
40, 43-44 (1993).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Thereafter, the RO should review the 
issue on appeal in light of any additional 
evidence received as a result of this 
remand.  The RO should insure that all 
development requested is completed.  The 
RO should complete any additional 
development deemed necessary after 
adjudication of the intertwined issue of 
CUE.  The Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



